United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2498
Issued: March 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ June 26, 2008 decision denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained a right arm injury in the
performance of duty.
FACTUAL HISTORY
On March 11, 2008 appellant, then a 46-year-old mail handler group leader, filed an
occupational disease claim (Form CA-2) for a right arm condition. He first realized his condition
was caused by his employment on March 5, 2008, when he experienced pain in his right arm
while breaking down mail.

In a March 13, 2008 medical report, Dr. Timothy J. Greenan, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging (MRI) scan of appellant’s elbow
revealed no demonstrable soft tissue or osseous abnormality. He also noted that the MRI scan
revealed no osteochondral or ligamentous injury.
By letter dated April 14, 2008, the Office notified appellant that the evidence submitted
was insufficient to determine his eligibility for benefits under the Federal Employees’
Compensation Act. It requested that appellant submit additional medical evidence. Appellant
did not respond.1
By decision dated June 26, 2008, the Office denied his occupational disease claim finding
that the evidence was insufficient to establish that he sustained a right arm injury.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The Board has held that the fact that a condition manifests itself or worsens during a
period of employment5 or that work activities produce symptoms revelatory of an underlying
1

The record reflects that appellant submitted a progress report from King Chiropractic, concerning an
appointment on November 17, 2008. The Board notes that the Office did not consider this evidence in reaching its
final decision. Pursuant to 20 C.F.R. § 501.2(c), the Board’s review is limited to the evidence in the case record at
the time the Office made its final decision. For this reason, the Board cannot consider this evidence for the first time
on appeal.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).

2

condition6 does not raise an inference of causal relationship between a claimed condition and
employment factors.
ANALYSIS
Appellant alleged that his employment duties of breaking down mail caused a right arm
condition; however, he did not provide sufficient medical evidence to establish his claim. The
evidence of record is insufficient to establish that he developed a right arm condition causally
related to factors of his employment.7
Appellant submitted a diagnostic report from Dr. Greenan, who noted that an MRI scan
of the elbow did not reveal any abnormality. Dr. Greenan did not make any diagnoses pertaining
to appellant’s right arm or provide any opinion relating a medical condition to appellant’s federal
employment. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8
Dr. Greenan’s report is insufficient to establish a diagnosed condition causally related to
appellant’s duties as a mail handler.
The Office informed appellant of the need to submit a physician’s opinion which
explained how the alleged condition was related to employment-related factors. However,
appellant did not respond. Accordingly, he has failed to establish that he sustained an injury in
the performance of duty.9
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury in the
performance of duty.

6

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

7

See Richard A. Weiss, 47 ECAB 182 (1995).

8

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

9

See Edgar G. Maiscott, 4 ECAB 558 (1952).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 26, 2008 is affirmed.
Issued: March 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

